Title: To James Madison from Anthony Charles Cazenove, 25 April 1821
From: Cazenove, Anthony Charles
To: Madison, James


                
                    Dear Sir
                    Alexandria April 25th. 1821.
                
                I improve the first moment that I can write after a trifling accident to one of my eyes, to answer your very obliging favor of 18th. instt.
                I have no more Lisbon Wine on hand, nor do I know of any as good in town at present, but if you wish it will make the best purchase I can, or order some from Baltimore or Philada. When inquiring for some have found some very superior Sicily Madeira @ $1.40/100. What Java Coffee there is in town is of so inferior quality & so full of fatty grains, that I will substitute some other quality. Please let me know as early as convenient what you have concluded about the wine, that it might be sent with the other articles offerd per first opportunity for Fredericksburg; & whenever you may feel disposed to resume your former orders for Murdoch’s Madeira, to be imported for you, or supplied from the Stock on hand, shall be pleased to be favor’d with your commands. I beg leave to assure you I shall be happy to attend to any others you may have in this place & neighborhood & remain with highest regard very respectfully Your Obedt. Servt.
                
                    Ant. Chs. Cazenove
                
                
                    P.S. Should you feel disposed to order here in the Spring your Linens & in the fall your Woollens for the people on your estate, it is likely you would make a saving worth the trouble, on what you can get them at in your neighborhood.
                
            